DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 13-15 are objected to because of the following informalities:
Each of claims 13-15 are said to depend from the “method of claim 11” but claim 11 is not a method claim whereas claim 12 is an independent method claim. It will be assumed for examination that claims 13-15 should be amended to depend on claim 12.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 20140267187 A1) in view of Rolion et al. (US 20140376987 A1, hereafter Rolion).

	Regarding claim 1, Cooke teaches an active electrostatic stylus (AES), comprising: 
	a housing (Fig. 3, [0037]-[0038], where the body 12 constitutes a housing); 
	a pen tip (14) coupled to a sensor (16) (Fig. 3, [0037]-[0038], where the tip 14 is connected to an electrode 16); and 
	an integrated pen cap coupled to the housing (Fig. 3, [0037]-[0038], where the tip 14 is covered by a contact portion 15 which is coupled to the body 12).
	But, Cooke does not explicitly teach the active electrostatic stylus wherein the pen cap is movable between a first locked position and a second distal position to enclose the pen tip in an internal volume of the integrated pen cap when the pen cap is located at the second distal position. However, this was well-known in the art as evidenced by Rolion (Figs. 4A-4B, [0003], [0059], [0066], where a protective sleeve 3 corresponding to the pen cap moves between a first locked position and a second distal position to enclose the tip 4c). Both Cooke and Rolion teach styli comprising a housing 

	Regarding claim 2, the combination of Cooke and Rolion would show the AES of claim 1. Rolion in the combination further teaches the AES wherein the pen cap is rotatable around the housing to unlock the pen cap from the first position (Figs. 4A-4B, [0059], [0066], where the sleeve 3 rotates to lock or unlock in first and second positions).

	Regarding claim 3, the combination of Cooke and Rolion would show the AES of claim 1. Rolion in the combination further teaches the AES wherein the pen cap is non-removably integrated to the AES (Figs. 4A-4B, [0059], [0066], where the sleeve is not removable from the stylus).

	Regarding claim 4, the combination of Cooke and Rolion would show the AES of claim 1. Rolion in the combination further teaches the AES wherein the AES includes a locking component that locks the pen cap in a particular position including the first position and the second position (Figs. 3 and 4A-4B, [0059], where there are locking teeth to restrict the sleeve to first and second stops). 

	Regarding claim 5, Cooke teaches an active electrostatic stylus (AES), comprising: 
	a housing (Fig. 3, [0037]-[0038], where the body 12 constitutes a housing); 
	a pen tip (14) coupled to a sensor (16) (Fig. 3, [0037]-[0038], where the tip 14 is connected to an electrode 16);
	an internal power source (18) to supply power to the sensor (Fig. 3, [0037]-[0038], where the electrode 16 is charged by a battery 18); and 
	an integrated pen cap coupled to the housing (Fig. 3, [0037]-[0038], where the tip 14 is covered by a contact portion 15 which is coupled to the body 12).
	But, Cooke does not explicitly teach the active electrostatic stylus wherein the pen cap is movable between a first locked position and a second distal position to enclose the pen tip in an internal volume of the integrated pen cap when the pen cap is located at the second distal position. However, this was well-known in the art as evidenced by Rolion (Figs. 4A-4B, [0003], [0059], [0066], where a protective sleeve 3 corresponding to the pen cap moves between a first locked position and a second distal position to enclose the tip 4c). Both Cooke and Rolion teach styli comprising a housing with a pen tip end and a cap enclosing the tip. Cooke is silent with respect to an integrated cap being retractable to enclose the tip. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the retractable cap of Rolion into the stylus of Cooke so as to protect the tip from wear and tear when direct contact is not required.

Regarding claim 6, the combination of Cooke and Rolion would show the system of claim 5. Rolion in the combination further teaches the system wherein the integrated pen cap includes an external thread that is coupled to an internal thread of the housing to lock the integrated pen cap in a particular position including the first locked position and the second distal position (Figs. 3 and 4A-4B, [0048]-[0052], [0056]-[0059], where locking teeth external to the housing and pen cap are used to lock the pen cap in the first and second positions).

	Regarding claim 7, the combination of Cooke and Rolion would show the system of claim 6. Rolion in the combination further teaches the system wherein the housing includes a first internal thread and a second internal thread, wherein the first internal thread corresponds to the first locked position and the second internal thread corresponds to the second distal position (Figs. 3 and 4A-4B, [0052], [0059], where there are multiple sets of locking teeth for both the first and second positions).

	Regarding claim 9, the combination of Cooke and Rolion would show the system of claim 5. Cooke further teaches the system wherein the pen tip and the sensor are non-movably coupled to a housing (Fig. 3, [0037]-[0039], where the tip 14 and electrode 16 are interior to the housing), and Rolion teaches the system wherein the integrated pen cap is movably integrated to the housing (Figs. 4A-4B, where the sleeve can move within its track on the housing).

Regarding claim 10, the combination of Cooke and Rolion would show the system of claim 5. Rolion in the combination further teaches the system wherein the AES system includes a spring disposable against the inner surface of the integrated pen cap to move the integrated pen cap to the second distal position when the integrated pen cap is unlocked from the first locked position ([0055], where there is a return element bearing against the assembly including the sleeve).

	Regarding claim 12, Cooke teaches a method, comprising: 
	using the active electrostatic stylus (AES) as a writing tool (Fig. 3, [0037], where the stylus has the form factor of a pencil or pen); and 
	moving a pen cap that is non-removably integrated to an active electrostatic stylus (AES) (Fig. 3, [0037], where the tip is configured for making contact with the surface of the touch screen S).
	But, Cooke does not explicitly teach the method wherein the pen cap is moved from the second distal position to the first locked position to expose the pen tip and use the AES as a writing tool; and moving the pen cap that is non-removably integrated to the active electrostatic stylus (AES) comprises moving from a first locked position to a second distal position such that the pen tip is enclosed in an internal volume of the integrated pen cap. However, this was well-known in the art as evidenced by Rolion (Figs. 4A-4B, [0003], [0059], [0066], where a protective sleeve 3 corresponding to the pen cap moves between a first locked position and a second distal position to enclose the tip 4c). Both Cooke and Rolion teach styli comprising a housing with a pen tip end and a cap enclosing the tip. Cooke is silent with respect to an integrated cap being 

	Regarding claim 13, the combination of Cooke and Rolion would show the method of claim 12. Rolion in the combination further teaches the method including moving the pen cap independently respective to the pen tip (Figs. 4A-4B, [0055], [0059], where the pen sleeve is moved independently respective to the tip 4c).

	Regarding claim 14, the combination of Cooke and Rolion would show the method of claim 12. Rolion in the combination further teaches the method including rotating the pen cap around a housing to unlock the pen cap from a particular position including the first position and the second position (Figs. 4A-4B, [0059], [0066], where the sleeve 3 rotates to lock or unlock in first and second positions).

	Regarding claim 15, the combination of Cooke and Rolion would show the method of claim 12. Rolion in the combination further teaches the method including locking the pen cap in a particular position including the first locked position and the second distal position to prevent the pen cap from undesirably moving the first locked position and the second distal position (Figs. 3 and 4A-4B, [0059], where there are locking teeth to restrict the sleeve to first and second stops).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke (US 20140267187 A1) in view of Rolion et al. (US 20140376987 A1, hereafter Rolion) and Schiller et al. (US 6577299 B1, hereafter Schiller).

	Regarding claim 8, the combination of Cooke and Rolion would show the system of claim 5. But, the combination does not explicitly teach the system wherein the AES system includes an intermediate connector, and wherein the pen tip is coupled to the sensor via the intermediate connector. However, this was well-known in the art as 

	Regarding claim 11, the combination of Cooke and Rolion would show the system of claim 5. But, the combination does not explicitly teach the system wherein the sensor is a pressure sensor. However, this was well-known in the art as evidenced by Schiller (Fig. 1, Col. 3, ln. 21-54, where there the tip is part of a replaceable ball point cartridge which has an intermediate connector to interface the pressure sensor with a circuit module). Both Cooke and Schiller teach writing implements that can be used for normal ink or pencil input. Cooke is silent with respect to an intermediate connector. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cartridge of Schiller into the pen of Cooke so as to permit replenishment of ink.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692